                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:19-CV-373-MOC-DCK

 PHILIPS MEDICAL SYSTEMS                              )
 NEDERLAND B.V., PHILIPS NORTH                        )
 AMERICA LLC, and PHILIPS INDIA LTD.,                 )
                                                      )
                Plaintiffs,                           )
                                                      )
    v.                                                )         ORDER
                                                      )
 TEC HOLDINGS, INC., TRANSTATE                        )
 EQUIPMENT COMPANY, INC., ROBERT                      )
 ANDREW WHEELER, and PEAK TRUST                       )
 COMPANY-AK,                                          )
                                                      )
                Defendants.                           )
                                                      )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 52) filed by Jeffrey P. MacHarg, concerning Christopher R.

Brennan on October 24, 2019. Christopher R. Brennan seeks to appear as counsel pro hac vice for

Plaintiffs Philips medical Systems Nederland B.V., Philips North America LLC, and Philips India

Ltd. Upon review and consideration of the motion, which was accompanied by submission of the

necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 52) is GRANTED. Christopher R.

Brennan is hereby admitted pro hac vice to represent Plaintiffs Philips medical Systems Nederland

B.V., Philips North America LLC, and Philips India Ltd.

                                     Signed: October 24, 2019
